Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.  
Applicant’s arguments regarding the rejection of the claims 1-8 under 35 USC § 103 are not persuasive. A new ground(s) of rejection are made in view of Liyuan (“A Low Complexity Asynchronous UWB TDOA Localization Method”, International Journal of Distributed Sensor Networks, Volume 2015, Article ID 675490) and Tricoles (US 4422076), necessitated by Applicant’s amendment of claim 1. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, and 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liyuan (“A Low Complexity Asynchronous UWB TDOA Localization Method”, International Journal of Distributed Sensor Networks, Volume 2015, Article ID 675490) and further in view of Tricoles (US 4422076).


As per Claim 1, Liyuan teaches in a method comprising the steps of: 
using the first antenna to transmit the signal (first anchor transmits the signal to agent1);
 using the second antenna to transmit the signal (second anchor transmits the signal to agent 1); and 
in a receiver: 
      developing a range, r, between the transmitter and a selected one of the first antenna and the second antenna (d1, d2,… dn in Eq. 1; ranges between the anchors and agent); 
      developing a first time of arrival value as a function of the complex baseband impulse response of the transmitted UWB signal transmitted by the first antenna (t1 in eq. 1); 
      developing a second time of arrival value as a function of the complex baseband impulse response of the transmitted UWB signal transmitted by the second antenna (t2 in Eq. 1); 

     developing an (xy) location of the receiver relative to the transmitter as a function of d, r and p (Solving Eq. 1; 2.2: Asynchronous TDOA Localization Method).
  Liyuan teaches that multiple anchors transmit the signals to an agent which is the receiver and the location of the receiver is determined. But Liyuan does not teach that first and second antennas receive signals transmitted by a transmitter and the location of the transmitter is determined relative to the location of the receiver.
   But Tricoles teaches that first (receiver 11) and second antennas (receiver 12), which are separated by a distance d (Fig. 4), receive signals transmitted by a transmitter (Fig. 4, item 36) and the location of the transmitter is determined relative to the location of the receiver (Col. 1, Lines 8-11).
  It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Liyuan with invention by Tricoles in order to locate a source of electromagnetic radiation having a given wavelength .lambda..  (Tricoles: Col. 1, Lines 21-24). 

As per Claim 3, Liyuan/Tricoles teaches the method of claim 1 wherein developing path difference value, p, comprises developing the path difference value, p, as a function of the first time of arrival value and the second time of arrival value and of a selected calibration function (Liyuan: Eq. 10; calibration value τD ).

As per Claim 4, Liyuan/Tricoles teaches a location determination circuit configured to perform the method of claim 1 (Liyuan: 2.2. Asynchronous TDOA Localization Method; “(4) Position estimation is performed on the agent based on the TDOA measurements and anchors’ positions”).

As per Claim 5, Liyuan/Tricoles teaches an RF receiver comprising a location determination circuit according to claim 4 (Liyuan: agent receiver).

As per Claim 6, Liyuan/Tricoles teaches an RF transceiver comprising a wireless receiver according to claim 5 (Liyuan: wireless transceivers of agents).

As per Claim 7, Liyuan/Tricoles teaches an RF communication system comprising a wireless transceiver according to claim 6 (Liyuan: 2.1. Network Model).

As per Claim 8, Liyuan/Tricoles teaches a non-transitory computer readable medium including executable instructions which, when executed in an RF system, causes the system to perform the steps of a method according to claim 1 (Liyuan: implicit, the non-transitory computer readable medium including executable instructions located at the agent to apply the positioning method).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liyuan (“A Low Complexity Asynchronous UWB TDOA Localization Method”, International Journal of Distributed Sensor Networks, Volume 2015, Article ID 675490) and further in view of Tricoles (US 4422076) and further in view of Kaplan (US 4734702).

As per Claim 2, Liyuan/Tricoles teaches the method of claim 1 but does not teach that d is less than or equal to one half a wavelength, λ, of the transmitted signal.
  However, Kaplan teaches that d is less than or equal to one half a wavelength, λ, of the transmitted signal (Kaplan: Col. 5, Lines 43-45).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Liyuan/Tricoles with invention by Kaplan so that the device can have relatively wide angle of view (Kaplan: Col. 5, Lines 43-45).

Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                              
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648